Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
After further consideration of the applicants arguments, the claim “A fuel dispensing system comprising: a fuel tank adapted to contain a quantity of fuel; a fuel dispenser in fluid communication with said fuel tank via piping; a pump operative to transfer fuel from said fuel tank to said fuel dispenser; and a corrosive detection assembly operative to identify presence of a corrosive substance in said fuel, said corrosive detection assembly having: at least one thermoelectric detector positioned to be in contact with fuel vapor in said fuel dispensing system, said thermoelectric detector producing a detector signal indicating presence of the corrosive substance; wherein said thermoelectric detector comprises a sensing circuit having a pair of junctions formed by interconnection of dissimilar conductors, said pair of junctions being configured to experience a substantially equivalent ambient temperature with one of said pair of junctions configured to be exposed to the corrosive substance; and electronics in electrical communication with said thermoelectric detector, said electronics being operative to interpret said detector signal and produce an output if the corrosive substance is present.” The closest prior art on record Schultz et al. (US 20180257925 A1) by way of Quinn (US 20090311772 A1) and Sheverev et al (US 20140116138 A1), Quinn’s resistivity sensor 313 shown in Figure 19, focuses on "the resistivity sensor 313 is in contact with a test container 503 that holds a sample 501 of the batch that includes two electrodes that have a known length and are positioned in parallel and separated by a known distance 'D."'  [P-0129]. Thus, the electrodes of sensor 313 are separate and apart; there is no pair of junctions and furthermore, there is not a pair of junctions formed by interconnection of dissimilar conductors as Claim 1 requires.  In addition to this, Sheverev teaches an electrical resistance probe, however, the electrical resistance probe is not a junction, much less a pair of junctions, and is not formed by interconnection of dissimilar conductors.  As a result of these persuasive arguments of the applicant, the examiner acknowledges the applicants invention as novel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826.  The examiner can normally be reached on Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                             

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685